DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. 

Status of Rejections 

Claims 21-30 and 32-44 are pending. Claim 40 is withdrawn. Amendments to claims 21-24, 28, 29, 32-37, and 40-44 filed on 01/18/2022 are acknowledged. 

The previous rejections of claims 21-30, 32-39, and 41-44 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-30, 32-39, and 41-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, lines 10-12, with respect to the limitation "a first electrode contacting a first aqueous solution of a first redox-active electrolyte material and configured to have a first reversible redox reaction with the first redox-active electrolyte material, and accept at least one first ion from the solvent in the first reservoir,” it is unclear what is accepting at least one first ion from the solvent in the first reservoir – (a) the electrode, or (b) the first aqueous solution, or (c) something else.

Regarding claim 29, lines 11-13, with respect to the limitation "a first electrode contacting a first aqueous solution of a first redox-active electrolyte material and configured to have a first reversible redox reaction with the first redox-active electrolyte material, and accept at least one first ion from the solvent in the first reservoir,” it is unclear what is accepting at least one first ion from the solvent in the first reservoir – (a) the electrode, or (b) the first aqueous solution, or (c) something else.

Regarding claim 33, recital of “a second desalination system” raises the question which is the first desalination system.

Claims 22-28, 30, 32-39, and 41-44 are rejected, because they also depend from one of the rejected claims 21 and 29. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26, 28, 29, 30, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim).

Regarding claims 21, 28, and 29, Hussaini discloses a system for separating solvent from a salt dissolved in the solvent, comprising: an electrodialysis apparatus (see paragraphs 0030 and 0038), comprising: a compartment 2 (reads on a first reservoir) comprising an input and an output, wherein salt dissolved in solvent in the compartment 2 is reduced below a threshold concentration during an operation mode; a compartment 3 (reads on a second reservoir) comprising an input and an output, wherein the salt dissolved in the solvent in the compartment 3 increases in concentration during the operation mode; a first electrode in compartment 1 comprising a first solution of a first redox active species (reads on a first redox-active electrolyte material) and configured to have a reversible redox reaction with the first redox active species, and accept at least one ion from the solvent in compartment 2 (reads on the first reservoir); a second electrode in compartment 4 comprising a second solution of a second redox active species (reads on a second redox-active electrolyte material) and configured to have a reversible redox reaction with the second redox active species, and drive at least one ion into the solvent in the compartment 3 (see Fig. 1, 3, and 4 and paragraphs 0030-0039). Hussaini further discloses that compartments 1-4 are ionically connected in series by alternating stacks of electrically active cation and anion exchange membranes (CEM and AEM), thus teaching a first type of membrane disposed between the first and second reservoirs; and a second type of membrane, different from the first type, disposed between the first electrode and the first reservoir and disposed between the second electrode and the second reservoir. 

While Hussaini teaches use of a sulfide redox couple (see Fig. 2-4 and paragraphs 0041 and 0042), Hussaini does not explicitly teach that the first and second redox-active electrolyte materials comprise a ferrocene derivative or ferrocyanide/ferricyanide that is chemically stable in oxidized and reduced forms to reaction with oxygen gas.

Zhang is directed to an aqueous redox flow battery (see Abstract). Zhang further teaches that in the aqueous redox flow battery, the anolyte and the catholyte both comprise a redox reactant (see paragraph 0007). Zhang further teaches that particularly advantageous redox reactants include water-soluble derivatives of ferrocene (see paragraph 0017). 

Kim is also directed to a flow battery (see Fig. 1 and page 3, 1st and 2nd paragraphs). Kim teaches use of a metallocene as a redox pair, and further teaches that ferrocene has a rapid redox rate fast reaction rate and very high material stability (see page 2, 2nd last paragraph; and page 4, 5th paragraph). 

Kim’s teaching that ferrocene has a very high material stability (see page 4, 5th paragraph) suggests that it is chemically stable in oxidized and reduced forms to reaction with oxygen gas. Further, suitability of the ferrocene derivative redox couple for a flow battery application by Zhang and Kim suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini by substituting the sulfide/sulfur redox couple taught by Hussaini with the ferrocene derivative redox couple taught by Zhang and Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that ferrocene has a rapid redox reaction rate (see page 2, 2nd last paragraph), and also has a very high material stability. Further, Zhang and Kim’s teaching regarding suitability of the ferrocene derivative redox couple for a flow battery application suggests that it would reasonably be expected to be suitable for an electrodialysis application also, because similar redox reactions would take place in both the flow battery application and the electrodialysis application. Further, it has been held by the courts that simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claims 22 and 30, Hussaini further discloses that in an embodiment the first solution and the second solution are the same and the first and second solutions are circulated between the first electrode and the second electrode during the operation mode (see Fig. 4 and paragraph 0038).

Regarding claim 23, the fact that the ferrocene derivative redox couple was found suitable for a flow battery application suggests that it has the desired kinetic rate for both oxidation and reduction reactions. Discovery of a new property of a material known in the prior art does not make the claim patentable.

Regarding claim 26, Hussaini discloses that both the first type and the second type of membrane are ion exchange membranes (see for example, Fig. 2-3 and paragraph 0030).

Regarding claim 41, the fact that the ferrocene derivative redox couple was found suitable for a flow battery application suggests that it has the desired permeability. Discovery of a new property of a material known in the prior art does not make the claim patentable.

Regarding claim 42, the fact that the ferrocene derivative redox couple was found suitable for a flow battery application suggests that it has the desired kinetic rate. Discovery of a new property of a material known in the prior art does not make the claim patentable.

Regarding claims 43 and 44, the limitations that the pH of the first and second salt solutions in the respective first and second reservoirs is between 3 and 9, and that the first and second aqueous solutions are pH-matched to the respective first and second salt solutions using a pH buffer are directed to a manner of operating the apparatus and therefore do not patentably distinguish the claims over the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 21 above, and further in view of US patent no. 6,187,201 (hereinafter called Abe).

Hussaini in view of Zhang and Kim does not disclose a switching unit coupled to the outputs of the first and second reservoirs and a desalination system coupled to at least one output of the switching unit, wherein the desalination system uses a solvent treatment process different from the electrodialysis apparatus.

Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Zhang and Kim by adding a treatment tank coupled to the output of the first reservoir and a reverse osmosis system coupled to an output of the treatment tank as taught by Abe. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini), in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 21 above, and further in view of Li et al, “Photovoltaic–Electrodialysis Regeneration Method for Liquid Desiccant Cooling System,” Solar Energy 83 (2009) 2195–2204 (hereinafter called Li).

Regarding claim 25, Hussaini in view of Zhang and Kim does not disclose that system further comprises one or more sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising: a membrane of the first type and a membrane of the second type, such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by one membrane of the first type and one membrane of the second type.  

Li teaches a similar electrodialysis system comprising sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising an anion exchange membrane (reads on a membrane of the first type) and a cation exchange membrane (reads on a membrane of the second type), such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by an anion exchange membrane (reads on membrane of the first type) and a cation exchange membrane (reads on membrane of the second type) (see Fig. 1).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Zhang by having sequentially arranged cell pairs located between the membrane between the first and second reservoirs, and the membrane disposed between the second electrode and the second reservoir, each cell pair comprising an anion exchange membrane (reads on a membrane of the first type) and a cation exchange membrane (reads on a membrane of the second type), such that the second reservoir is subdivided into three discrete reservoirs, and arranged such that each of the three discrete reservoirs is bounded by an anion exchange membrane (reads on membrane of the first type) and a cation exchange membrane (reads on membrane of the second type) as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be increased desalination capacity.

Regarding claim 27, Hussaini in view of Zhang and Kim does not disclose that the salt is at least one of calcium chloride, lithium chloride, and lithium bromide.  

Li teaches a similar electrodialysis system used for regeneration of one of calcium chloride, lithium chloride, and lithium bromide (see page 2196, column 2, paragraph 2). Li further teaches that the performance of an electrodialysis regeneration system is more than twice that of a thermal regeneration system (see page 2197, column 1, 3rd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to use the system taught by Hussaini in view of Zhang and Kim to treat solutions containing calcium chloride, lithium chloride, or lithium bromide as suggested by Li. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini) in view of in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 29 above, and further in view of US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), and US patent no. 6,187,201 (hereinafter called Abe).

Regarding claim 32, Hussaini in view of Zhang and Kim does not disclose that the system for separating solvent from a salt dissolved in the solvent, comprisesResponse to Restriction RequirementPage 4 of 9 Application No.: 16/200,309Filing Date:November 26, 2018an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus, and wherein a desalination system uses a solvent treatment process different from the second electrodialysis apparatus  

Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus (see Fig. 1 and paragraphs 0046-0048). Batchelder further teaches that in a treatment line having plural stages, different stages may be run with different electrical operating parameters (see paragraph 0021). Batchelder further teaches that a treatment line having plural stages provides enhanced operating efficiency and may extend the range or quality of individual stages, or of the overall process (see paragraph 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

Hussaini in view of Zhang, Kim, and Batchelder does not disclose that a second desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Abe teaches a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of an electrodialysis unit 1, wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus 1 (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Zhang, Kim, and Batchelder by adding a reverse osmosis system coupled to an output of the first reservoir of the second electrodialysis apparatus. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Regarding claim 33, Hussaini in view of Zhang and Kim does not disclose that the one or more electrodialysis apparatuses comprise a first electrodialysis apparatus and a second electrodialysis apparatus, a switching unit coupled to the outputs of the first and second reservoirs and a second desalination system coupled to at least one output of the switching unit, wherein the second desalination system uses a solvent treatment process different from the electrodialysis apparatus.

Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus (see Fig. 1 and paragraphs 0046-0048). Batchelder further teaches that in a treatment line having plural stages, different stages may be run with different electrical operating parameters (see paragraph 0021). Batchelder further teaches that a treatment line having plural stages provides enhanced operating efficiency and may extend the range or quality of individual stages, or of the overall process (see paragraph 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

Hussaini in view of Zhang, Kim, and Batchelder does not disclose that a second desalination system uses a solvent treatment process different from the second electrodialysis apparatus.

Abe teaches a treatment tank 3 (reads on a switching unit) coupled to the output of the first reservoir and a reverse osmosis tank 5 (reads on a second desalination system) coupled to an output of the treatment tank 3 (reads on the switching unit), wherein the reverse osmosis tank 5 (reads on a second desalination system) uses a solvent treatment process different from the electrodialysis apparatus (see Fig. 1 and column 4, lines 44-50). Abe further teaches that combining an electrodialysis unit capable of thoroughly removing monovalent cations and anions, and a reverse osmosis unit capable of removing polyvalent cations and anions allows production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Hussaini in view of Zhang, Kim, and Batchelder by adding a treatment tank coupled to the output of the first reservoir and a reverse osmosis system coupled to an output of the treatment tank with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification, because Abe teaches that the advantage of the modification would be production of water practically free not only from TOC but also from cations and anions (see column 1, lines 57-67). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini) in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), and US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder). 

Hussaini in view of Zhang and Kim does not disclose that the system for separating solvent from a salt dissolved in the solvent, comprisesResponse to Restriction RequirementPage 4 of 9 Application No.: 16/200,309Filing Date:November 26, 2018an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus, wherein the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus.  

Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus (see Fig. 1 and paragraphs 0046-0048). Batchelder further teaches that in a treatment line having plural stages, different stages may be run with different electrical operating parameters (see paragraph 0021). Batchelder further teaches that a treatment line having plural stages provides enhanced operating efficiency and may extend the range or quality of individual stages, or of the overall process (see paragraph 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2020/0070094 (hereinafter called Hussaini) in view of US pre-grant patent publication no. 2018/0191012 (hereinafter called Zhang), and Korean patent application publication no. 2013/0106530 (hereinafter called Kim), as shown for claim 29 above, and further in view of US pre-grant patent publication no. 2007/0215474 (hereinafter called Batchelder), and US pre-grant patent publication no. 2005/0183956 (hereinafter called Katefidis).

Hussaini in view of Zhang and Kim does not disclose that the one or more electrodialysis apparatuses comprise a first electrodialysis apparatus and a second electrodialysis apparatus, and wherein either the first or second electrode of the first electrodialysis apparatus is in electrical contact with one face of an electrically conducting electrode plate (claim 38), and   
wherein the electrode plate is additionally, through an opposite face, in electrical contact with either the first or second solution of the second electrodialysis apparatus (claim 39).

Batchelder teaches an electrodialysis stack comprising a first electrodialysis apparatus and a second electrodialysis apparatus (see Fig. 1 and paragraph 0043). Batchelder further teaches that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus (see Fig. 1 and paragraphs 0046-0048). Batchelder further teaches that in a treatment line having plural stages, different stages may be run with different electrical operating parameters (see paragraph 0021). Batchelder further teaches that a treatment line having plural stages provides enhanced operating efficiency and may extend the range or quality of individual stages, or of the overall process (see paragraph 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang and Kim by having the electrodialysis stack comprise a first electrodialysis apparatus and a second electrodialysis apparatus such that the output of the first reservoir of the first electrodialysis apparatus is connected to the input of the first reservoir of the second electrodialysis apparatus as taught by Batchelder. The person with ordinary skill in the art would have been motivated to make this modification, because Batchelder teaches that the advantage of the modification would be enhanced operating efficiency and extension of the range or quality of individual stages, or of the overall process (see paragraph 0045).

Hussaini in view of Zhang, Kim, and Batchelder does not explicitly teach that either the first or second electrode of the first electrodialysis apparatus is in electrical contact with one face of an electrically conducting electrode plate, and the electrode plate is additionally, through an opposite face, is in electrical contact with either the first or second electrode of the second electrodialysis apparatus.

Katefidis teaches that electrodes having the same polarity are connected to one another via a common electrical conductor (see paragraph 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hussaini in view of Zhang, Kim, and Batchelder by having an electrically conducting electrode plate in electrical contact with electrodes in each of the first electrodialysis apparatus and the second electrodialysis apparatus as taught by Katefidis. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be decrease in the number of electrode plates.

Response to Arguments 

Many of the Applicant’s arguments with respect to the rejection of claims 21 and 29 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. 

Applicant assertions are shown in italics below. 

Regarding the rejection of claims 21 and 29 under 35 USC 103, Applicants assert on pages 12 and 13 of their communication dated 01/18/2022 that Kim is specifically directed to an electrolyte that uses a non-aqueous solvent to dissociate. (Kim page 2, 4th paragraph). Thus Kim does not teach or suggest that a ferrocene derivative is soluble in water. Further, Kim recognizes the use of aqueous solutions in flow batteries, e.g., vanadium, but teaches away from using these solutions due to strong acidic conditions which shortens electrode life and leads to output loss. (Kim, page 2, first two paragraphs). Applicants' arguments are not persuasive, because although Kim teaches use of metallocene redox couple for non-aqueous solutions, nowhere does Kim preclude use of metallocene redox couples for aqueous solutions. Further, although Kim mentions some disadvantages of flow cells based on vanadium redox couples, there is no teaching in Kim about non-feasibility of redox couples for aqueous solutions.

Allowable Subject Matter

Claims 35-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 35 as a whole, including the limitation that the output of the first reservoir of the first electrodialysis apparatus is also connected to the input of the second reservoir of the second electrodialysis apparatus.  

The prior art of record does not teach or render obvious the invention of claim 36 as a whole, including the limitation that the output of the second reservoir of the second electrodialysis apparatus is connected to the input of the first reservoir of the first electrodialysis apparatus.  

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/SALIL JAIN/Examiner, Art Unit 1795